Citation Nr: 0318054	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  98-06 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
service connection for varicose veins of the left leg.  

2.  Entitlement to a compensable rating for scars of the left 
tibia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1982.  

This appeal arises from a August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which implicitly reopened and then 
denied the veteran's claims for service connection for a left 
shoulder disorder, varicose veins of the left leg, and a 
right knee disability, and denied an increased rating for 
scars of the left tibia.  

A December 1999 Board decision determined that, as there were 
prior final RO decisions that had denied service connection 
for a left shoulder disorder, varicose veins of the left leg, 
and a right knee disability and became final, regardless of 
the RO's disposition of the claims, the Board was without 
jurisdiction to consider the substantive merits of the claims 
in the absence of a finding that new and material evidence 
has been submitted.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  The Board denied the veteran's application 
to reopen claims of service connection for a left shoulder 
and a right knee disorders, and remanded the issues of 
whether new and material evidence had been received to reopen 
a claim for service connection for varicose veins of the left 
leg, and entitlement to an increased rating for scars on the 
left leg, to the RO for further development.  

The Court in Stegall v. West, 11  Vet. App. 268 (1998) held 
that a remand by the Board confers on the veteran as a matter 
of law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  The Board has reviewed the claims 
folder and found that the development ordered by the Board 
has been completed.  The RO sent the veteran a letter in July 
2000 asking that he identify any additional records, he was 
instructed to obtain an opinion from his physician, and a VA 
examination was conducted in August 2000, which addressed the 
questions set out by the Board.  The veteran's claims have 
now been returned to the Board for adjudication.  


FINDINGS OF FACT

1.  The RO denied service connection for varicose veins of 
the left leg in an April 1995 rating decision; the veteran 
did not appeal that decision.  

2.  The additional evidence received since the April 1995 
rating decision, is cumulative and redundant of evidence 
already in the claims folder.  

3.  The veteran's scars of the left tibia are mildly tender 
to examination, but do not cause any limitation of function 
of the part, and are limited in area to 3, 5 and 6 
millimeters in diameter.  


CONCLUSIONS OF LAW

1.  The April 1995 rating decision of the RO is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 
20.1103 (1994).  

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for varicose 
veins of the left leg.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2002).   

3.  The criteria for an increased rating to 10 percent, but 
no more, for scars of the left tibia have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5107 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Code 7803, 7804 (2002); 67 Fed. Reg. 
49590-49599 (July 31, 2002)(to be codified at 38 C.F.R. 
§ 4.118, Diagnostic Code7804).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2002).  The 
veteran's claim was filed prior to August 29, 2001; 
consequently, the version of § 3.156 in effect before August 
29, 2001 applies.  

As to the redefined duties applicable here, first, VA has a 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102 and 5103.  A review of the claims folder reveals the RO 
informed the veteran of the passage and provisions of the 
VCAA in the January 2003 supplemental statement of the case.  
It also listed all of the evidence considered by the RO.  In 
July 2000 the RO sent the veteran a letter asking him to 
identify any additional evidence and offering to obtain any 
evidence for the veteran if he would complete and return an 
authorization and release form.  The RO obtained all of the 
records identified by the veteran.  The RO requested and 
obtained the veteran's outpatient treatment records from VA.  
The RO set forth the regulations implementing the VCAA, 
including that VA would assist the veteran in obtaining 
government or private medical or employment records, provided 
that the veteran sufficiently identified the records sought 
and submitted releases as necessary.  There is no indication 
there are any other available  records that have not already 
been obtained.  The appellant has been generally kept 
apprised of what he must show to prevail in his claim, what 
information and evidence he was responsible for, and what 
evidence VA must secure as is set out in detail below.  
Therefore, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  The veteran was also afforded a VA examination in 
August 2000, which is adequate for rating purposes.  As no 
new and material evidence has been presented to reopen the 
two service connection claims, there is no duty to provide an 
examination or medical opinion.  

Factual Background.  The claims folder does not include a 
service entrance examination for the veteran.  June 1980 
service medical records reveal the veteran suffered a soft 
tissue injury to the left ankle.  A Report of Medical 
Examination performed in February 1981 revealed the veteran 
had a six inch scar on the back of the left leg.  The veteran 
also had slight varicosities of veins over his chest related 
to an arterial thrombosis in April 1980.  In March 1981 the 
veteran was injured when he was struck by a car while walking 
on the street.  He complained that he had broken his leg.  
Objective examination revealed two abrasions on the left 
lower leg, on the posterior and anterior shin.  There was 
swelling of the anter-lateral lower leg.  X-rays did not 
reveal any fracture.  The diagnosis was soft tissue trauma to 
the left lower leg.  The veteran returned for follow up and a 
swollen and tender lateral medial malleolus and forefoot was 
noted on examination.  There was good distal sensation and 
range of motion.  The sutured lacerations were healing well.  
Ankle drawer sign was within normal limits.  The assessment 
was suture lacerations and ankle malleolus and forefoot 
sprain.  A short leg cast for 10 days was prescribed.  The 
plan was to recast it in three weeks and then remove it.  In 
April 1981 the stitches were removed.  At the end of April 
1981 the veteran appeared for a dressing change.  Examination 
revealed a moderate anterior inflammation of the laceration 
to the medial aspect of the left anterior leg.  There was a 
small amount of purulent drainage.  The area was cleansed and 
a new dressing was applied.  In May 1981, the cast of the 
left ankle was removed and revealed a moderately swollen left 
ankle.  Three lacerations to the anterior aspect of the left 
leg with moderate anterior edema and inflammation were noted.  
There was a small amount of anterior serosanguinal drainage 
from the lacerations.  The lacerations were cleansed and a 
dressing reapplied.  The assessment was strained tendons, and 
laceration of left leg.  In June 1981 the veteran asked to 
start running again.  He reported some soreness of the left 
leg.  Examination revealed he was tender to the touch in the 
shin portion of the left leg.  Later in June 1981 slight 
swelling of the area of the strain was noted, but the veteran 
was returned to full duty.  The veteran's separation 
examination which is undated revealed a traumatic cyst on the 
left shin.  A scar of the left shin from a motor vehicle 
accident was noted.  

In July 1983 the veteran submitted his original claim for VA 
benefits.  The disabilities he claimed as a result of service 
included "lower left calf, extended veins & swelling on left 
shin, 3-29-81."  

A VA examination was conducted in October 1983.  The request 
for examination was noted to be for laceration of the shins, 
swelling veins, bursitis, and injury to the calf and left 
tibia and fibula.  Examination revealed three small anterior 
tibial scars.  Two of them were approximately five 
millimeters in diameter and a third was approximately 3 
millimeters in diameter over the middle third of the left 
anterior tibial area.  There were prominent venous patterns 
over both shoulders, but no lower extremity varicosities.  
The examiner's impression was the veteran had three small 
scars in the left anterior tibial area of no functional 
significance.  

The RO in a December 1983 rating decision granted service 
connection for residual scars of the left tibia.  

In May 1994 the veteran requested information about his non-
service connected disabilities.  His left leg was seriously 
acting up.  The veteran submitted a Statement in Support of 
Claim in October 1994.  He requested that his claim for 
service connected left leg condition be reopened.  

In March 1995 the RO received the veteran's records from the 
UCI Medical Center.  May 1994 physical examination revealed 
left lower extremity tortuous veins on the dorsal side of the 
calf muscle with quarter size discoloration.  An undated 
record noted a history of left lower extremity varicosities 
since the "mild" 80's that the veteran attributed to a 
motor vehicle accident in which he sustained multiple 
puncture wounds to the legs.  He stated the varicosities had 
gradually gotten worse over the past five years.  An 
operative report from June 1994 revealed diagnosis of a 
venous insufficiency, varicose ulceration and a popliteal 
fossa tumor.  A left leg Linton procedure and excision of 
venous tumor of the popliteal fossa was performed.  The 
discharge summary noted history of left lower extremity 
varicosities for the last ten years, that the veteran 
attributed to a motor vehicle accident at which time he 
sustained multiple injuries to the left leg.  Examination of 
the extremities at that time revealed left lower extremity 
varicosities.  A history and physical, taken in conjunction 
with December 1994 hospitalization for knee surgery, noted 
that in August 1994, the veteran had left leg vein 
ligation/clot removal secondary to varicosities resulting 
from a previous motor vehicle accident.  August 1994 records 
noted the veteran was status post excision of the saphenous 
vein of the left leg in June 1994 for varicosity.  One five 
centimeter erythematous raised area on the left posterior 
calf was noted.  

The RO in an April 1995 rating decision denied service 
connection for left leg varicose veins and a venous tumor.  
The RO sent the veteran a letter in April 1995 which notified 
him his claims had been denied.  The veteran filed a notice 
of disagreement with the rating decision in April 1995.  A 
statement of the case was issued to the veteran in May 1995.  
The veteran submitted a VA Form 9 in May 1996.  

The RO wrote the veteran a letter in July 1996 which 
explained that his appeal had not been timely filed.  

The next communication from the veteran was a Statement in 
Support of Claim dated in February 1997.  The veteran stated 
he wished to reopen his claim for service connection for left 
leg varicose veins with venous tumor and requested an 
increased rating for his scars of the left tibia.  He had 
been treated at the VA Medical Center in Long Beach.  The 
veteran submitted a second Statement in Support of Claim in 
July 1997.  The veteran asserted that new evidence was 
contained in doctors appointments in 1996.  

In May 1997 the VA Medical Center in Long Beach responded to 
the RO's request for the veteran's medical records.  A note 
(yellow stick-up) attached to the request indicates that the 
veteran had never been an inpatient.  Later in May 1997 the 
VA Medical Center in Long Beach responded that they were 
unable to send any outpatient treatment records as the 
veteran had many appointments until June 1997.  

The RO in an August 1997 rating decision denied the veteran's 
claims for service connection for left leg varicose veins and 
an increased rating for scars of the left tibia.  The RO sent 
the veteran a letter notifying him of the August 1997 rating 
decision in September 1997.  In November 1997 the veteran 
submitted his notice of disagreement.  

The veteran's representative submitted copies of his VA 
treatment records from the VA Medical Center in Long Beach in 
December 1997.  They included records up to October 1997.  
June 1996 records noted the veteran had a puncture of the 
left leg in the military.  December 1996 VA records noted a 
history of a tibial injury in 1980.  They included records of 
treatment for varicose veins in the left popliteal fossa. 

In January 1998 the veteran sent in a inquiry.  He asked if 
the surgical reports form the VA from June 1994 had been 
received, along with a report of a sonogram of the left leg 
in early 1997, his military reports, and if his VA records 
from Long Beach were up to date through October 1997.  

The RO issued a statement of the case to the veteran in March 
1998.  

In May 1998 the veteran sent in additional VA medical records 
through February 1998.  

A supplemental statement of the case was issued in August 
1998.  In September 1998 the veteran submitted his 
substantive appeal which was unsigned.  

The Board issued a decision and remand in December 1999, 
which denied the issues of whether new and material evidence 
had been received to reopen claims of service connection for 
left shoulder and right knee disorders.  The issues of 
whether new and material evidence had been received to reopen 
the claim of service connection for varicose veins of the 
left leg and a venous tumor, and a claim for an increased 
rating for scars of the left tibia, were remanded to the RO.  

In July 2000 the RO sent the veteran a letter and asked him 
to identify any medical records of treatment of varicose 
veins of the left leg since February1998.  They also asked 
that he obtain an opinion in writing from his physician 
regarding any relationship between his left leg injury in 
service and the development of varicose veins.  They also 
instructed him to complete and return an authorization 
release form for any evidence he wished VA to obtain on his 
behalf.  The veteran did not respond.  

A VA examination was conducted in August 2000.  A history of 
a diagnosis of varicose veins of the left leg in 1994 was 
recorded.  Examination revealed two small scars on the 
anterior tibia.  They were approximately 5 millimeters in 
diameter and a third was 3 millimeters in diameter over the 
middle third of the left anterior tibial area.  A fourth 
scar, which was 6 millimeters in diameter, was located on the 
extensor surface of the tibia on the posterior surface of the 
tibia.  All the scars were oval and had regular borders with 
mild tenderness over the scar surface.  There was no evidence 
of adherence and all of the scars were soft.  They were 
slightly depressed, however.  The color of the scars was dark 
and there was no evidence of major underlying tissue loss or 
disfigurement as well as no evidence of limitation of 
function, ulceration, breakdown, inflammation, or major 
keloid formation, however, some keloid was present especially 
on the anterior scars  Also found on examination were Grade 
I, minor varicosities on the left lower extremity.  There was 
no evidence of stasis dermatitis.  The diagnoses were status 
post motor vehicle accident resulting in left tibia injury 
with residual non-disfiguring scars; and Grade I varicose 
veins of the left lower extremity, status post veins ligation 
in 1994 with residuals non-disfiguring scars and swelling of 
the left ankle.  In response to specific questions in the 
remand the examiner stated the scars revealed no evidence of 
poor nourishment, ulceration, tenderness or pain.  They did 
not result in any functional limitations of the left leg.  As 
to the residuals of the injury in service, the examiner 
stated the only residuals were scars.  He also noted swelling 
of the left ankle but stated it was more likely than not a 
residual of the non-service connected vein ligation.  

The RO received the veteran's records from the VA in Long 
Beach for the period from July 1998 to December 2002.  They 
included ongoing treatment for the left leg varicosities.  

The RO issued a supplemental statement of the case in January 
2003.  It listed all of the evidence which had been received.  
The new regulations explaining VA's duty to assist were 
included.  The RO also included the old and new criteria for 
rating disability due to scars.  

New and Material

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2002).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(2002).  

Except in the case of a Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302 (2003).  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (2001) provides as 
follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the decision in Hodge.  

Analysis.  The United States Court of Appeals for Veterans 
Claims (Court) has held VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996) (overruled on other grounds).  

In July 1983 the veteran submitted a claim for service 
connection "extended veins and swelling of the left shin."  
In the December 1983 rating decision the RO only considered 
service connection for scars of the left tibia.  

The veteran raised the claim again in May and October 1994.  
The RO denied service connection for left leg varicose veins 
in an April 1995 rating decision.  The veteran was notified 
of the rating determinations in a letter dated April 11, 
1995, and he filed a timely notice of disagreement.  A 
statement of the case was provided to him on May 10, 1995, 
and he submitted a substantive appeal on May 11, 1996.  The 
substantive appeal was filed more than one year following the 
April 1995 notice of decision and more than 60 days following 
the statement of the case.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (2002).  Because the substantive appeal 
was not timely filed, the April 1995 decision is final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The last final disallowance of the claim for service 
connection for varicose veins of the left leg is the April 
1995 rating decision.  The evidence in the claims folder in 
April 1995 included the veteran's service medical records of 
the injury to the left leg in service in March 1981; an 
October 1983 VA examination which found only scars on the 
left leg; and records from UCI dated in May 1994 which 
included diagnosis of tortuous veins of the left leg; and an 
operative report of surgery to treat venous insufficiency, 
varicose ulceration and a popliteal fossa tumor of the left 
leg in June 1994.  The records from UCI noted the history of 
the varicosities since the mid 1980's which the veteran 
attributed to a motor vehicle accident in which he sustained 
puncture wounds to the leg.  Based on those records the RO 
denied the claim for service connection for varicose veins of 
the left leg.  

The veteran submitted an application to reopen his claim in 
February 1997.  The additional evidence received included 
records of VA treatment, and a VA examination report of 
August 2000, which indicated that the only residuals of the 
veteran's in-service injury were scars.  The VA records also 
noted the history of a motor vehicle accident which resulted 
in injury to the left leg.  
The records received since the April 1995 are not new.  They 
are merely cumulative as they only demonstrate ongoing 
treatment for varicose veins of the left leg.  The records of 
treatment in the claims folder in April 1995 already included 
treatment and diagnosis of varicose veins of the left leg; 
they also included references to a history of an injury of 
the left leg in service.  The additional records are 
cumulative and redundant and as such are not new.  38 C.F.R. 
§ 3.156.  

The VA examination report of August 2000 merely reiterates 
the diagnosis and conclusions of the VA examination report of 
October 1983, which found the only residuals of the in 
service motor vehicle accident were tibial scars of the left 
leg.  For that reason the VA examination report of August 
2000 is not new evidence, but is redundant of evidence of 
record in April 1995.  38 C.F.R. § 3.156

As no new and material evidence has been presented the claim 
for service connection for varicose veins of the left leg is 
not reopened.  

Increased Rating

In July 2002 VA published new regulations for evaluations 
disability related to the skin.  67 Fed. Reg. 49590-49599 
(July 31, 2002).  The new regulations became effective August 
30, 2002.  

Prior to August 30, 2002 the regulations provided that: Scars 
which are superficial, poorly nourished, with repeated 
ulceration are rated as 10 percent disabling.  Superficial 
scars which are tender and painful on objective examination 
are rated as 10 percent disabling.  38 C.F.R. Part 4, 
Diagnostic Code 7803, 7804 (2002).  

Other scars are rated based on limitation of the function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002).  

On or after August 30, 2002 the regulations provided that 
scars, other than the head face, or neck that were 
superficial and that did not cause limited motion; area or 
areas of 144 square inches (929 sq. centimeter.) or greater 
were rated as 10 percent disabling.  67 Fed. Reg. 49590-49599 
(July 31, 2002)(to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7802).  

Superficial scars which are painful on examination are rated 
as 10 percent disabling.  Note (1): A superficial scar is one 
not associated with underlying soft tissue damage.  Note (2): 
In this case, a 10 percent evaluation with be assigned for a 
scar on the tip of the finger or toes even though amputation 
of the part would not warrant a compensable evaluation.  
67 Fed. Reg. 49590-49599 (July 31, 2002)(to be codified at 
38 C.F.R. § 4.118, Diagnostic Code7804).  

Analysis.  The veteran's scars of the left tibia were noted 
to be tender on examination August 2000.  Both the old and 
new criteria for rating scars provide a 10 percent rating for 
tender or painful scars.  38 C.F.R. Part 4, Diagnostic Code 
7803, 7804 (2002); 67 Fed. Reg. 49590-49599 (July 31, 
2002)(to be codified at 38 C.F.R. § 4.118, Diagnostic Code 
7804).  

In his report under the heading "scars" the examiner in 
August 2000 wrote that there was mild tenderness over the 
scar surface.  While the same clinician subsequently recorded 
in the examination report that the scars were nontender, the 
Board finds that the objective clinical finding of tenderness 
of greater probative value than the later discussion.  
Accordingly, a 10 percent rating for tender scars is 
warranted.  A higher rating than 10 percent requires either a 
large area of involvement or limitation of function of the 
part affected.  No limitation of function was found on 
examination, and the scars were limited in area to 3, 5 and 6 
millimeters in diameter, which does not meet the area 
required for a higher rating than 10 percent.  

An increased rating to 10 percent for tender scars of the 
left tibia is supported by the evidence.  




ORDER

As new and material evidence has not been received, the 
veteran's claim for service connection for varicose veins of 
the left leg is not reopened.  

An increased rating to 10 percent for scars of the left tibia 
is granted, subject to regulations governing the award of 
monetary benefits.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

